 1
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT
 6                                  DISTRICT OF NEVADA
 7                                             ***
 8   GUSTAVO RAMOS,                                       Case No. 2:19-cv-00124-RFB-VCF

 9                     Plaintiff,                            ORDER TO PRODUCE
                                                              GUSTAVO RAMOS,
10            v.                                                  #1516662
11   COUNTY OF CLARK NEVADA, et al,
12                    Defendants.
13
14      TO:        WARDEN, CLARK COUNTY DETENTION CENTER
15                 LAS VEGAS, NV
                   UNITED STATES MARSHAL FOR THE DISTRICT OF
16                 NEVADA AND ANY OTHER UNITED STATES MARSHAL
17
           THE COURT HEREBY FINDS that GUSTAVO RAMOS, #1516662, is presently
18
     in custody of the Warden, Clark County Detention Center, 330 S. Casino Center, Blvd., Las
19
     Vegas, NV.
20
21         IT IS FURTHER ORDERED that the Warden of Clark County Detention Center, or his

22   designee, shall transport and produce GUSTAVO RAMOS, #1516662 to appear before the
23
     United States District Judge at the Lloyd D. George United States Courthouse in
24
     Las Vegas, Nevada, on or about February 20, 2019, at the hour of 3:00 PM, in LV
25
     Courtroom 7C to attend a motion hearing in the instant matter,           until the said
26
27   GUSTAVO RAMOS, #1516662, is released and discharged by the said Court; and that said

28
 1   GUSTAVO RAMOS, #1516662, shall thereafter be returned to the custody of
 2
     the Warden, Clark County Detention Center, Las Vegas, Nevada, under safe and secure conduct.
 3
 4          DATED this 11th day of February, 2019.
 5
 6                                                   _____________________________________
                                                     RICHARD F. BOULWARE, II
 7                                                   UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             Page 2 of 2
